75 N.Y.2d 825 (1990)
Stanley Ross, Appellant,
v.
Medical Liability Mutual Insurance Company, Respondent.
Court of Appeals of the State of New York.
Decided February 8, 1990.
Frank A. Weg for appellant.
Michael A. Ellenberg for respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (150 AD2d 187). To the extent that appellant has preserved his argument for our review, we add only that preclusive effect may be given to issues that were actually litigated, squarely addressed and specifically decided (compare, Malloy v Trombley, 50 N.Y.2d 46, 50-53, with O'Connor v G & R Packing Co., 53 N.Y.2d 278, 282-284).